 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   CALVIN D. JACKSON,            )    NO. CV 19-2288-JFW(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )     ORDER ACCEPTING FINDINGS,
                                   )
14   B. RAMOS, et al.,             )     CONCLUSIONS AND RECOMMENDATIONS
                                   )
15             Defendants.         )     OF UNITED STATES MAGISTRATE JUDGE
     ______________________________)
16

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   First Amended Complaint, all of the records herein and the attached

20   Report and Recommendation of United States Magistrate Judge.    Further,

21   the Court has engaged in a de novo review of those portions of the

22   Report and Recommendation to which any objections have been made.     The

23   Court accepts and adopts the Magistrate Judge’s Report and

24   Recommendation.

25

26         IT IS ORDERED that: (1) summary judgment is granted in favor of

27   Defendants; and (2) the action is dismissed without prejudice.

28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 2   this Order and the Magistrate Judge’s Report and Recommendation on

 3   Plaintiff and counsel for Defendants.

 4

 5             DATED: May 7, 2021.

 6

 7                                      _______________________________
                                                JOHN F. WALTER
 8                                       UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
